DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 04/29/21, has been entered. 

3.  Claims 1-3, 7, 16-17, and 30-32 are pending and under examination. Claims 4-6, 8-15, 18-29, and 33-94 are cancelled. Claims 1-3, 16-17, and 30 are amended.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 04/29/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 10/29/20:
The rejection of claims 1-3, 6-7, 9-12,16-17, and 30-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, found on page 2 at paragraph 5, is withdrawn in light of Applicant’s amendments thereto.

Maintained Rejection: Claim Rejections - 35 USC § 112
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.  Claims 1-3, 7, 16-17, and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to method(s) of treating attention-deficit/hyperactivity disorder (ADHD) and the symptoms of ADHD comprising administering a therapeutically effective amount of a composition comprising a heat-killed or live-attenuated Mycobacterium to the subject, wherein the subject suffers from or is suspected of suffering from attention-deficit/hyperactivity disorder (ADHD); further comprising first diagnosing the subject with ADHD prior to the administration; wherein diagnosing comprise testing for as little as an allergy; and wherein administration prevents, reduces or alleviates at least one sign or symptom of ADHD, including inattention, impulsivity, and/or hyperactivity. Consequently, it remains the Office’s position that (1) the independent claim constitutes a "broad generic claim”; and (2) the claimed genus has substantial variation because of the numerous options permitted. 
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification describes a single prophetic example of a placebo-controlled study that could be used to evaluate the safety and efficacy of a BCG vaccine (i.e. Mycobacterium tuberculosis) in treating Attention-Deficit/Hyperactivity Disorder (ADHD); see page 31. However, since the example is prophetic, there are no results to evaluate, and thus there is no evidence of record that administration of a BCG vaccine, under what conditions (i.e. what therapeutic concentrations, which routes of administration, using which dosing schedules, etc.) actually treats ADHD or any with the purpose to cure, heal, alleviate, relieve, alter, remedy, ameliorate, improve or affect the disease, the symptoms of disease, or the predisposition toward disease” (e.g. see [0025]; and dependent claim 30); however, the specification does not adequately describe methods for curing ADHD or preventing any symptom thereof and, consequently, there is no evidence of record that administration of a BCG vaccine cures ADHD.  Further, the specification does not adequately describe the use of any other heat-killed or live attenuated Mycobacterium species or strains, nor an expected nexus between the use of a BCG vaccine strain and the breadth and diversity of other Mycobacterium species and strains encompassed, in general, or M. vaccae, M. obuense, or M. arum, specifically.  Furthermore, the specification does not adequately describe the diagnosis of ADHD using as little as a test for an allergy. The specification does not describe a nexus between the presence of one or more allergies and the presence of ADHD.  Consequently, there is no evidence of record that detection of an allergy, and/or which allergy, predictably results in a diagnosis of ADHD.  The specification does not adequately describe methods wherein administration of any heat-killed or live attenuated Mycobacterium prevents, reduces or alleviates at least one sign or symptom of ADHD in general, or wherein the sign or symptom is selected from inattention, impulsivity, and/or hyperactivity specifically. The specification does not adequately describe methods wherein administration of heat-killed or live attenuated Mycobacterium elevates or increases an immune system activity, wherein the elevation or increase in immune system function is evidenced by the production of TH1 cytokines, upregulation of granzyme B, or both.  Consequently, based on this lack of information there is evidence that a representative number and a representative variety of the numerous, heat-killed and/or live attenuated bacterial species and strains of Mycobacteria with the claimed functional properties of treating (i.e. including curing) ADHD and/or the symptoms thereof, have not yet been identified.  In addition, there is evidence that a correlation between the presence of an allergy (and which allergy) and the diagnosis ADHD has not been identified. Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the genus claimed.
The state of the art, before the effective filing date of the instant application, also does not provided adequate written description support.  For example, administering Mycobacterium to subjects causes disease, as evidenced by, for example, Wayne et al. 1992 (Agents of Newly Recognized or Infrequently Encountered Mycobacterial Diseases; Clinical Microbiology Reviews; 5(1):1-25).  Wayne teaches that in addition to Mycobacterium tuberculosis, M. bovis and M. leprae which are consistently recognized as human pathogens (e.g. see page 2, Introduction), several other species of Mycobacterium also cause disease, such as M. kansasii (page 3), M. marinum (page 3), M. scrofulacum (page 4), M. simiae (page 4), M. szulgai (page 4), M. ulcerans (page 5), M. xenopi (page 5), M. fortuitum (page 5), M. avium (page 6), M. paratuberculosis (page 6), M. lepraemurium (page 6), M. intracellulare (page 6), M. asiaticum (page 8), M. haemophilum (page 9), M. malmoense (page 11), and M. shimoidei (page 13). 
With regards to diagnosing ADHD, it is noted that the American Psychiatric Association’s Diagnostic and Statistical Manual is the standard used, as evidenced by, for example, Bell 2011 (A Critical Review of ADHD Diagnostic Criteria: What to Address 
Thus, the state of the art provides evidence that there is unpredictability in the results obtained from any species other than those specifically enumerated. Accordingly, the evidence indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed. In the instant case there are no species are adequately described.  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in Vas-Cath at page 1116.). 
Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
8. Applicant argues:
As amended, claim 1, finds support in paragraphs [0028 and 0034-39];
The state of the art provides adequate written description support because numerous heat-killed or live-attenuated Mycobacterial species had been shown to be useful in the treatment of numerous conditions including, tuberculosis, chronic fatigue syndrome, asthma, COPD, stress, parasitic infections, immune system imbalance, autoimmune disorders, hypercholesterolemia, diabetes, post-traumatic stress disorder; and thus, given that the level of skill of an ordinary artisan in the relevant art would be at least a bachelor’s degree, if not a master’s or doctorate degree, the state of the art at the time of filing was such that in combination with the disclosure in the instant specification, an artisan of ordinary 

Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees with Applicant’s overreaching assessment of these paragraphs since [28] is merely an overview and [34-39] identifies a variety of mycobacterial species and strains that might be used. Consequently, this argument is not persuasive because it does not provide either (1) a necessary structure-function correlation, or (2) a sufficient number and variety of representative species, to constitute possession of the claimed genus, as set forth above.  
	With regards to argument B, the Office again disagrees and notes that none of the conditions treated is ADHD, or any condition related to ADHD. Thus, this argument is not persuasive because (1) none of the cited references provide an art-recognized structure-function between the administration of a heat-killed or live attenuated species of mycobacteria and treating, curing, and/or preventing ADHD and/or the symptoms thereof; and (2) none of the cited references provide a nexus between the conditions treated (e.g. tuberculosis, cancer, COPD, etc.) and treating, curing and/or preventing ADHD and/or the symptoms thereof; and (3) none of the cited references provide a nexus between the presence of an allergy, and which allergy, and the diagnosis of ADHD. Accordingly, it remains the Office’s position that the state of the art is not sufficient for written description support but rather provides evidence that there is unpredictability in the results obtained from any species other than those specifically 
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Claim Rejections - 35 USC § 112
10.  Claims 1-3, 7, 16-17, and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is method(s) of treating attention-deficit/hyperactivity disorder (ADHD) and the symptoms of ADHD comprising Mycobacterium to the subject, wherein the subject suffers from or is suspected of suffering from attention-deficit/hyperactivity disorder (ADHD); further comprising diagnosing the subject with ADHD prior to the administration; wherein diagnosing comprises as little as testing for an allergy; and wherein administration prevents, reduces or alleviates at least one sign or symptom of ADHD, including inattention, impulsivity, and/or hyperactivity.  
Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03. In the instant case, there are no adequately disclosed species and no evidence of record that supports administration of a heat-killed or live-attenuated strain of Mycobacterium treats or cures ADHD.
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous methods of administering numerous compositions comprising numerous mycobacterial species including, but are not limited to, Mycobacterium vaccae, M. thermoresistibile, M. flavescens, M. duvalii, M. phlei, M. obuense, M. parafortuitum, M. sphagni, M. aichiense, M. rhodesiae, M. neoaurum, M. chubuense, M. tokaiense, M. komossense, M. aurum, M. indicus pranii, M. tuberculosis, M. microti; M. africanum, M. kansasii, M. marinum, M. simiae, M. gastri, M. nonchromogenicum, M. terrae, M. triviale, M. gordonae, M. scrofulaceum, M. paraffinicum, M. intracellulare, M. avium, M. xenopi, M. ulcerans, M. diemhoferi, M. smegmatis, M. thamnopheos, M. flavescens, M. fortuitum; M. peregrinum, M. chelonei, M. paratuberculosis, M. leprae, M. lepraemurium, M. bovis, each of which may be heat-killed or attenuated in a variety of ways, and after diagnosing a subject as having ADHD using as little as an allergy test.  However, without guidance on which of the structural components are required to maintain their claimed functions (i.e. which heat-killed and/or live attenuated mycobacteria predictably treat/cure ADHD; and/or which allergies, predictably diagnose ADHD), undue experimentation would be require to determine which of the combinations actually work. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  Accordingly, undue experimentation would be required to practice the claimed invention, with a reasonable expectation of success, based on the insufficient disclosure provided.
Amount of direction provided by Inventor and Existence of Working Examples:  The specification provides a prophetic example of a placebo-controlled study that could be used to evaluate the safety and efficacy of a BCG vaccine (i.e. Mycobacterium tuberculosis strain) in treating Attention-Deficit/ Hyperactivity Disorder (ADHD); see page 31. However, since the example is prophetic, there are no results to evaluate, and thus no evidence of record that administration of a BCG vaccine treats ADHD. Further, the specification defines treating to encompass “...with the purpose to cure, heal, alleviate, relieve, alter, remedy, ameliorate, improve or affect the disease, the symptoms of disease, or the predisposition toward disease” (e.g. see [0025]; emphasis added). However, the specification does not adequately disclose methods for curing ADHD.  Further, the specification does not adequately disclose the use of any other Mycobacterium species or strains, nor adequately disclose an expected nexus between the use of a BCG vaccine strain and the breadth and diversity of other Mycobacterium species or strains encompassed, in general, or M. vaccae, M. obuense, or M. arum, specifically. The specification does not adequately disclose the diagnosis of ADHD using as little as a test for an allergy, nor guidance on which allergy would predictably correlate with the presence and/or diagnosis of ADHD. The specification does not adequately disclose methods wherein administration of Mycobacterium prevents, reduces or alleviates at least one sign or symptom of ADHD, wherein the sign or symptom is selected from inattention, impulsivity, and/or hyperactivity. The specification does not adequately disclose methods wherein administration of Mycobacterium elevates or increases an immune system activity, wherein the elevation or increase in immune system function is evidenced by the production of TH1 cytokines, upregulation of granzyme B, or both. 
Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach a representative number and/or variety of species, as set forth above.  Thus, the only way to determine if any particular species Mycobacterium, heat-killed or attenuated in any particular way, actually treats/cures ADHD and/or reduces/prevents the symptoms thereof, is the empirical testing of each option encompassed in a variety of 
State of the Prior Art and Level of Predictability in the Art: Before the effective filing date of the invention, the state of the art was such that administering Mycobacterium to a subject was known to cause disease, as evidenced by, Wayne et al. 1992 (Agents of Newly Recognized or Infrequently Encountered Mycobacterial Diseases; Clinical Microbiology Reviews; 5(1):1-25).  Wayne teaches that in addition to Mycobacterium tuberculosis, M. bovis and M. leprae, which are consistently recognized as human pathogens (e.g. see page 2, Introduction), several other species of Mycobacterium also cause disease, such as M. kansasii (page 3), M. marinum (page 3), M. scrofulacum (page 4), M. simiae (page 4), M. szulgai (page 4), M. ulcerans (page 5), M. xenopi (page 5), M. fortuitum (page 5), M. avium (page 6), M. paratuberculosis (page 6), M. lepraemurium (page 6), M. intracellulare (page 6), M. asiaticum (page 8), M. haemophilum (page 9), M. malmoense (page 11), and M. shimoidei (page 13).  
Further, with regards to diagnosing ADHD, it is noted that the American Psychiatric Association’s Diagnostic and Statistical Manual is the standard used, as evidenced by, for example, Bell 2011 (A Critical Review of ADHD Diagnostic Criteria: What to Address in the DSM-V; Journal of Attention Disorders 15(1):3-10), which 
Furthermore, levels of cytokines associated with ADHD is unpredictable, as evidenced by, for example, Leffa et al. 2017 (Increased Oxidative Parameters and Decreased Cytokine Levels in an animal model of Attention-Deficit/Hyperactivity Disorder; Neurochem Res 42:3084-3092) which teaches that although ADHD is a common disorder, its pathophysiology is not completely understood and studies on neuroimaging, cognition, and biochemical assessment have been delineating ADHD as a heterogeneous disorder with a multifactorial causation (e.g. page 3084, Introduction). Leffa teaches that some studies have shown increases in cytokine expression associated with attention problems, whereas other studies have shown decreases, and still others have recorded no clear differences (e.g. page 3085, left column; and page 3086, right column; and Figure 3).  
Therefore, the state of the art provides evidence that there is unpredictability in the results obtained from any species other than those specifically enumerated, and accordingly, the evidence indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed. However, it is again noted, that there are no properly disclosed species and no evidence of record that administration of a heat-killed or live attenuated Mycobacterium species or strain would predictably treat/cure ADHD and/or reliably prevent any symptoms thereof.  Therefore, the claims are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, without an undue amount of 
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the very narrow teachings in the specification, limited to a prophetic study of what could be done with a BCG vaccine with subjects already having ADHD diagnoses as compared to control subjects, coupled to highly generalized teachings for therapeutic amounts, dosing schedules, and/or routes of administration, to methods comprising using allergy tests to diagnose ADHD followed by administering heat-killed or live attenuated mycobacteria to cure ADHD, as broadly as is claimed.  
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). One of skill in the art would neither expect nor predict the appropriate functioning of the numerous generically claimed mycobacteria and/or administration details, as broadly as is claimed. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 Exparte Forman, 230 USPQ 546 (BPAI 1986). Therefore, the full scope of enablement provided to one skilled in the art is not commensurate with the full scope of protection sought by the claims.
Consequently, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the claimed invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use the claimed invention.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).


Applicant’s Arguments
11. Applicant argues:
As amended, claim 1 is enabled based on paragraphs [0028, 0034-0039, 0046-0057] and a prophetic example.
The level of one of ordinary skill in the art would be at least a bachelor’s degree, if not a master’s or doctorate degree, and the state of the art was such that numerous studies taught the efficacy of various heat-killed or live-attenuated Mycobacterial species for treating numerous conditions including, tuberculosis, chronic fatigue syndrome, asthma, COPD, stress, parasitic infections, immune system imbalance, autoimmune disorders, hypercholesterolemia, diabetes, post-traumatic stress disorder; thus only routine experimentation would be required.

Response to Arguments
12.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, similar to above, the Office disagrees with Applicant’s assessment of since [28] is merely an overview; [34-39] identifies a variety of mycobacterial species and strains that might be used; and [46-57] state that, for example, dosage for any one subject depends on many factors, including the subject’s size, body surface area, age, the particular composition to be administered, time and route of administration, general health, and other drugs being administered concurrently and then subsequently provide only highly generalized teachings for numerous concentrations spanning over several orders of magnitude (i.e. ranging from 103 to 1011 cells per ml; and 5 to 1500 microliters; and 0.01 mg to 2 mg); and/or administered on a wide variety of dosing schedules (i.e. ranging from 8-10 times over 4 weeks to 1 time per year for 1 to 10 years); using any known route of administration, with or without additional agents or substances. Thus, this argument is not persuasive because none of the generic teachings reduces the actual amount of experimentation required since the intended result (i.e. the curing, preventing, treating, etc. of ADHD and/or symptoms) of administering any combination of these generic teachings must still be determined, empirically, i.e. after any particular options are randomly selected, combined and tested based on the insufficient particular guidance provided. Accordingly, paragraphs 46-57 support the Office’s position that undue experimentation is required to practice the invention with a reasonable expectation of success.  Further, with regards to the prophetic example, it is again noted that because no results are available, no evidence 
With regards to argument B, similar to above, the Office disagrees and notes that none of the conditions treated is ADHD or any condition related to ADHD. Thus, this argument is not persuasive because none of the cited references teach a skilled artisan how to make and use the invention without first planning and executing an undue amount of experimentation. For example, methods for using a BCG vaccine to treat, inter alia, cancer would not in any way reduce the amount of experimentation needed to determine if any particular heat-killed or live attenuated strain of mycobacteria could indeed cure ADHD, and thereby carry out the invention as claimed, because each route of administration, each therapeutic concentration, each dosing schedule, for each generically claimed mycobacterial species either heat-killed or attenuated in a variety of ways, in a large number of individuals in control and experimental cohorts, would still need to be evaluated empirically. This is because any significant results based on a study regarding treating cancer (and by extension any of the other conditions proffered by Applicant) would not be predictably extrapolated to methods for treating, preventing, and/or curing an unrelated condition such as ADHD.  Accordingly, it remains the Office’s position that the state of the art is not sufficient for enablement but does provide evidence that (1) there is unpredictability in the results obtained from any species other than those specifically enumerated and (2) even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed (i.e. in the instant case, zero). Thus, it remains the Office’s position that the only way to determine if any particular species Mycobacterium, heat-killed or attenuated in any the empirical testing of each option encompassed in a variety of subjects (or animal models) using a variety of therapeutic amounts, dosing schedules, and routes of administration, in both control and experimental groups, each sufficiently large enough for statistical evaluation; and that a skilled artisan would easily view this amount of experimentation as a non-routine (i.e. undue) amount.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

New Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
13. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.  Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "... the M. bovis" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1, from which it depends, is not limited to Mycobacterium bovis. It is noted that either amending claim 17 to Mycobacterium bovis, would negate this rejection. Regardless, clarification is required to ascertain the metes and bounds of amended claim 17.

Conclusion
15. No claims are allowed.

16.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

17.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is 

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 21, 2021